ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Ameresco Federal Solutions, Inc.            )      ASBCA No. 593 77
                                            )
Under Contract No. DACA87-92-C-0128         )

APPEARANCES FOR THE APPELLANT:                     James D. Bachman, Esq.
                                                   Ron R. Hutchinson, Esq.
                                                    Doyle & Bachman, LLP
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Raymond R. Adams, JA
                                                   Erica S. Beardsley, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 24 April 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59377, Appeal of Ameresco Federal
Solutions, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals